    Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 1 of 14. PageID #: 409173




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 IN RE NATIONAL PRESCRIPTION               MDL 2804
 OPIATE LITIGATION                         Case No. 17-md-2804
 This document relates to:                 Hon. Dan Aaron Polster
 Track One Cases


  REPLY IN SUPPORT OF MOTION OF PLAINTIFFS CUYAHOGA AND SUMMIT
  COUNTIES FOR PARTIAL SUMMARY ADJUDICATION OF THEIR EQUITABLE
      CLAIMS FOR ABATEMENT OF AN ABSOLUTE PUBLIC NUISANCE




August 16, 2019
        Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 2 of 14. PageID #: 409174



                                               TABLE OF CONTENTS


INTRODUCTION ................................................................................................................... 1

   I.     THERE IS NO GENUINE DISPUTE THAT A PUBLIC NUISANCE EXISTS............................. 1

   II. UNDER OHIO LAW, EACH DEFENDANT FOUND LIABLE FOR CREATING A PUBLIC
   NUISANCE IS JOINTLY AND SEVERALLY LIABLE FOR ABATING THE NUISANCE. .................... 5

        A.    Ohio’s Apportionment Statute Only Affects Joint and Several Liability in Actions
        Seeking Compensatory Damages. .....................................................................................6

        B.   Under Long-Standing Ohio Law, Defendants are Jointly and Severally Liable for
        Abatement of a Public Nuisance. ...................................................................................... 9

CONCLUSION ....................................................................................................................... 10




                                                                 ii
    Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 3 of 14. PageID #: 409175



                                        INTRODUCTION

         Defendants do not dispute the facts regarding the existence of a public nuisance, and none of

their legal arguments preclude partial summary adjudication on the issue of the existence of a nuisance.

Furthermore, neither Ohio’s Apportionment Statute nor the Restatement (Second) of Torts provide

Defendants with a basis to apportion the costs of abatement among themselves (though Defendants

may seek contribution from each other). Thus, the Court should grant the Motion of Plaintiffs

Cuyahoga and Summit Counties for Partial Summary Adjudication of Their Equitable Claims for

Abatement of an Absolute Public Nuisance (Dkt. # 1890).

    I.       THERE IS NO GENUINE DISPUTE THAT A PUBLIC NUISANCE EXISTS

         Plaintiffs have moved for partial summary adjudication concerning the existence of a public

nuisance in Cuyahoga and Summit Counties. In response, Defendants do not actually dispute the

existence of the nuisance, even conceding “there is general recognition that the country is experiencing

a serious problem with opioid abuse.” Defendants’ Memorandum in Opposition to Plaintiffs’ Motion

for Partial Summary Adjudication of Their Equitable Claims for Abatement of an Absolute Public

Nuisance, Dkt. # 2163 (“Defs. Opp.”), at 3. Instead, Defendants make two baseless legal arguments

in their attempt to avoid summary judgment on the issue of the existence of the nuisance.

         Defendants’ primary argument is that: “The Court Cannot Conclude that a Public Nuisance

Exists Without Consideration of Defendants’ Conduct.” Defs. Opp, at 3; see also id. at 4-5 (“[T]he two

issues are intertwined and must be considered together to determine whether there is a public

nuisance.”); Pharmacy Defendants’ Response to Plaintiffs’ Motion for Partial Summary Adjudication

of Their Equitable Claims for Abatement of an Absolute Public Nuisance, Dkt. # 2304 (“Pharm.

Defs. Opp.”), at 2 (arguing Plaintiffs must “define any alleged nuisance in terms of Defendants’

conduct”).




                                                   1
     Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 4 of 14. PageID #: 409176



        But the Restatement and the Ohio Supreme Court clearly reject this position. The Restatement

states that a nuisance can exist even if no defendant is liable for creating it:

        [F]or a nuisance to exist there must be harm to another or the invasion of an interest,
        but there need not be liability for it. If the conduct of the defendant is not of a kind
        that subjects him to liability (see § 822), the nuisance exists, but he is not liable for it.
        In other words, as it is used in the Restatement, “nuisance” does not signify any
        particular kind of conduct on the part of the defendant.

Restatement (Second) of Torts § 821A, comment c.1 Thus, under the Restatement, the issue of whether

a nuisance exists is separate and distinct from the issue of whether a defendant is liable for creating

the nuisance.

        The Ohio Supreme Court adopted the Restatement’s definition of a public nuisance in

Cincinnati v. Beretta U.S.A. Corp., 768 N.E.2d 1136 (Ohio 2002), and, previously, recognized a

distinction between 1) the existence of a nuisance and 2) the conduct that created the nuisance: “The

dangerous condition constitute[s] the nuisance. The action for damages is predicated upon carelessly

or negligently allowing such condition to exist.” Rothfuss v. Hamilton Masonic Temple Co. of Hamilton, 297

N.E.2d 105, 109 (Ohio 1973) (applying a negligence standard in the context of a qualified nuisance

damages action).

        In other words, under Ohio law, a nuisance is a harmful condition—not a defendant’s conduct;

and a defendant may or may not be liable for creating the nuisance, depending on the nature of its

conduct. See e.g., Angerman v. Burick, 2003-Ohio-1469, ¶ 10 (Ohio Ct. App. 2003) (noting that a

defendant can be liable for an absolute nuisance if it “intended to bring about the conditions which

are in fact found to be a nuisance”) (citing Dingwell v. Litchfield, 496 A.2d 213 (Conn.1985)).

        Defendants rely heavily on City of Cincinnati v. Deutsche Bank Natl. Tr. Co., 863 F.3d 474 (6th

Cir.2017), but that case demonstrates Plaintiffs’ point—the condition, not the conduct, is the nuisance. In


1
 The Manufacturer Defendants specifically cite and rely on the Restatement (Second) of Torts, § 821A, comment c, in
defining a nuisance. See Manufacturer Defendants’ Memorandum in Support of Motion for Summary Judgment on
Plaintiffs’ Public Nuisance Claims, Dkt. # 1893-1, at 2.

                                                        2
     Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 5 of 14. PageID #: 409177



that case, the city initially identified nine dilapidated properties in its complaint that constituted

nuisances (the condition) and alleged the banks were liable for creating the nuisances because their

policy was to not maintain the properties (the conduct). But those nine properties were deleted from

the complaint after a settlement agreement was reached, and the city continued its lawsuit to recover

for properties that would (in theory) become nuisances in the future. In affirming dismissal of the

complaint, the Sixth Circuit stated the city “no longer identifies any nuisance properties” and that a

“plaintiff may use nuisance law only to remedy an existing nuisance, not to sue someone who may one

day own (or create) a nuisance property[.]” Id. at 479. Thus, the Sixth Circuit (in accord with the

Restatement and Ohio Supreme Court precedent) clearly distinguished between the existence of the

nuisance (the rundown properties) and the defendant’s conduct that created the nuisance (the failure

to maintain the properties). 2

         None of the Ohio or Sixth Circuit cases cited by Defendants stand for the proposition that a

nuisance “must be defined by reference to the alleged wrongful conduct.” Defs. Opp., at 6.3 Worse,

Defendants misrepresent the cases they cite by omitting key words from quoted language and

substituting them with words favorable to their position.

         For example, Defendants quote City of Hamilton v. Dilley, 165 N.E. 713 (Ohio 1929), a case in

which a plaintiff crashed into an “unlighted platform” and sued the city under a statute which required




2 Defendants also argue that, because a public nuisance must be defined in terms of a defendant’s conduct, the opioid
epidemic is too broad and “amorphous” to constitute a public nuisance. Defs. Opp., at 3. But, as demonstrated above,
under Ohio law a nuisance is not defined in terms of a defendant’s conduct. Furthermore, “[e]quity followed the law
generally speaking in adopting a broad definition of what would constitute a public nuisance.” See W. Keeton, D. Dobbs,
R. Keeton, & D. Owen, Prosser and Keeton on Law of Torts § 90, at 643 (5th ed. 1984) (hereinafter Prosser and Keeton);
see also Beretta, 768 N.E.2d 1136, ¶ 8 (“The definition of ‘public nuisance’ in [the Restatement] is couched in broad
language.”).
3 The Restatement recognizes there are three different ways in which courts use the word “nuisance,” and states that “in

each case its use must be examined to determine which of the three meanings is intended.” Restatement (Second) of Torts
§ 821A, comment c. Thus, the Rhode Island and New Jersey cases cited by Defendants are irrelevant to the extent those
courts use the word “nuisance” in a manner different from the way it is used by the Ohio Supreme Court and the
Restatement.

                                                           3
     Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 6 of 14. PageID #: 409178



the city to “keep its streets free from nuisance.” Id. at syllabus.4 The Ohio Supreme Court referred to

the “unlighted platform” (the condition) as the nuisance, but Defendants altered the text to make it

appear as though the court was referring to the defendant’s conduct as the nuisance. The court stated:

         The issue made by the pleadings and the evidence was whether or not the unlighted
         platform, under all the circumstances of the case, constituted a public nuisance.

City of Hamilton, at 714 (bolded emphasis added). Defendants, however, represent the case as follows:

         “The issue made by the pleadings and the evidence [is] whether or not the” alleged
         interference, “under all the circumstances of the case, constituted a public nuisance.”

Defs. Opp., at 6 (brackets in original, bolded emphasis added). This is a blatant and inexcusable

attempt to mislead the Court.5

         Defendants also argue that the opioid crisis does not affect a “public right,” but the Court has

already rejected this argument. See Opinion and Order, Dkt. # 1680, at 19 (“Thus, ‘public health’ has

traditionally been considered a ‘public right.’”). See also Report and Recommendation, Dkt. # 1499, at

60-61 (“These allegations sufficiently plead a right commonly held by Plaintiff’s citizens to be free

from a crisis of epidemic proportions that interferes with a general common right to public health,

safety and welfare—a right exercised through the local government’s provision of protective,

preventative, and ameliorative services, which Plaintiff alleges are being consumed by the costs

attending the opioid crisis.”); In re Opioid Litigation, No. 400000/2017, 2018 WL 3115102, at *22 (N.Y.

Sup. Ct. June 18, 2018); In re Opioid Litigation, 400000/2017, at 13 (N.Y. Sup. Ct. July 17, 2018); State




4 The court expressly stated that, because of the statute, the case did not involve issues relating to “the existence or location
or manner of erection of the platform[,]” or the city’s “duty to place lights or other signals thereon as a warning to vehicular
traffic[.]” Id. at 714. In other words, the city’s conduct was not an issue in the case.
5 Further examples include Defendants’ citations to Beretta. The holding in Beretta was that “appellees can be held liable for

creating the alleged nuisance.” Beretta, 768 N.E.2d 1136, at ¶ 13. Thus, Beretta clearly maintains the Restatement’s distinction
between the nuisance on the one hand, and the conduct that created the nuisance on the other. Defendants quote the
portions of Beretta in which the court is merely repeating the allegations in the complaint (compare Defendants’ Response,
at 5 and Beretta, at ¶ 7).

                                                               4
     Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 7 of 14. PageID #: 409179



of West Virginia, ex rel. Morrisey v. AmerisourceBergen Drug Corp., 2014 WL 12814021, at *10 (Boone Cty.

Cir. Ct., W. Va. Dec. 12, 2014).6

                                                           ***

          Because there is no genuine dispute as to any material fact regarding the existence of a public

nuisance, the Court should grant partial summary judgment on that issue. This will streamline the

evidence at trial and allow the trier of fact to focus on whether each Defendant is legally responsible

for creating the nuisance (i.e., whether each Defendant’s wrongful conduct had a more-than-negligible

effect in bringing about the nuisance).7

    II.       UNDER OHIO LAW, EACH DEFENDANT FOUND LIABLE FOR CREATING A PUBLIC
              NUISANCE IS JOINTLY AND SEVERALLY LIABLE FOR ABATING THE NUISANCE.

          Plaintiffs also sought partial summary adjudication for the proposition that all Defendants

found liable for contributing to the existence of the opioid crisis public nuisance shall be jointly and

severally responsible for the costs of abating that nuisance. Defendants argue that both Ohio’s

Apportionment Statute and the Restatement of Torts require apportionment rather than joint and

several liability. See Defs. Opp., at 9-14. However, as Plaintiffs already explained in their opening

memorandum, Dkt. # 1890, at 22-26, neither the Apportionment Statute nor the Torts Restatement

is applicable to an equitable claim for abatement of a public nuisance, the claim Plaintiffs bring here.




6 The Pharmacy Defendants also attempt to avoid liability by claiming that their recent cessation of distributing opioids
distinguishes them from the defendants in Beretta. They argue “the Beretta plaintiffs could plausibly allege ongoing control
of the illegal secondary market for firearms only because of ‘ongoing conduct[.]’” See Pharm. Opp., at 4. Notably, the
Pharmacy Defendants do not cite Beretta (or any other case law) for this proposition. Indeed, Beretta does not require
“ongoing control” of the harmful agent, and instead, expressly holds the opposite. See Beretta, at ¶ 12 (“[I] is not fatal to
appellant's public nuisance claim that appellees did not control the actual firearms at the moment that harm occurred.”).
Thus, if the Pharmacy Defendants are found responsible for creating the nuisance, they are responsible for abating it.
7 The standard for causation is set forth in Plaintiffs’ Consolidated Memorandum in Opposition to Defendants’ Motions

for Summary Judgment on Proof of Causation, Dkt. # 2204, which is incorporated herein by reference.

                                                             5
     Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 8 of 14. PageID #: 409180



         A. Ohio’s Apportionment Statute Only Affects Joint and Several Liability in Actions
            Seeking Compensatory Damages.

         The text of Ohio’s Apportionment Statute is plain and unambiguous: It only applies to actions

seeking the legal remedy of compensatory damages and does not apply to actions seeking the equitable

remedy of abatement. A “tort action” is expressly defined as an action seeking compensatory

damages—i.e., it is defined in terms of the remedy sought. See R.C. § 2307.011(J) (“‘Tort Action’ means

a civil action for damages for injury, death, or loss to person or property”); see also R.C. § 2307.22

(stating some defendants “shall be jointly and severally liable in tort for all compensatory damages

representing economic loss” and others will only be liable for their “proportionate share of the

compensatory damages representing economic loss”).8

         Defendants concede, as they must, that R.C. § 2307.22 only applies to actions seeking

compensatory damages.9 Recognizing this, Defendants change tack and ask the Court to hold that

Plaintiffs’ equitable claims for abatement and injunctive relief are, as a matter of law, legal actions

seeking compensatory damages.               Defendants simply ignore the significant differences between

equitable remedies and legal remedies as well as the fact that equitable remedies often involve

monetary payments by a defendant.




8 The distinction between compensatory damages and equitable relief is well-recognized. See Opinion and Order, Dkt. #
1203, at 26 (“[A] claim seeking only equitable relief is not abrogated by the OPLA.”). The Ohio Apportionment Statute
defines the actions it covers in terms of the remedy sought, which is consistent with the other sections of R.C. § 2307. For
example, as the Court previously held, Ohio’s Product Liability Act (R.C. §§ 2307.71-80) “defin[es] a ‘product liability
claim’ in terms of damages” and “does not provide for any form of equitable remedy.” Opinion and Order, Dkt. # 1203,
at 26. Indeed, abatement is not even an available remedy under tort law, and R.C. § 2307.24(A) expressly excludes all other
non-tort actions from its purview: “Sections 2307.22 and 2307.23 of the Revised Code do not affect joint and several
liability that is not based in tort.” R.C. §2307.24(A).
9 See Defs. Opp., at 10 (stating “[t]he relevant question in determining if Ohio’s apportionment statute applies is whether

Plaintiffs seek ‘compensatory damages that represent economic loss’ as that phrase is used in the statute[,]” and
acknowledging that “the statute may not apply to a true ‘summary proceeding’ for equitable abatement”). Defendants,
however, skip over analyzing the differences between compensatory damages and equitable relief. Instead, they focus on
the definition of “economic loss.” But that is the wrong level of analysis. “Economic loss” is simply a subset of
compensatory damages. The issue is whether the remedy Plaintiffs seek is an equitable remedy for abatement/injunction
or a legal remedy for compensatory damages.

                                                             6
    Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 9 of 14. PageID #: 409181



        The primary difference Defendants ignore is that compensatory damages are intended to

compensate for harm already suffered, whereas an abatement remedy is intended to prevent further

harm from occurring.

        The distinction between an abatement order and a damages award is stark. An
        abatement order is an equitable remedy, while damages are a legal remedy. An
        equitable remedy’s sole purpose is to eliminate the hazard that is causing prospective
        harm to the plaintiff. An equitable remedy provides no compensation to a plaintiff for
        prior harm. Damages, on the other hand, are directed at compensating the plaintiff for
        prior accrued harm that has resulted from the defendant’s wrongful conduct. The
        distinction between these two types of remedies frequently arises in nuisance actions.

People v. ConAgra Grocery Products Co., 227 Cal.Rptr.3d 499, 569 (Cal.App.2017) (emphasis added), reh'g

denied (Dec. 6, 2017), review denied (Feb. 14, 2018), cert. denied sub nom. ConAgra Grocery Products Co. v.

California, 139 S.Ct. 377, 202 L.Ed.2d 288 (2018), and cert. denied sub nom. Sherwin-Williams Co. v.

California, 139 S.Ct. 378, 202 L.Ed.2d 288 (2018). See also Mugler v. Kansas, 123 U.S. 623, 673, 8 S.Ct.

273, 303 (1887) (“[Courts of equity] cannot only prevent nuisances that are threatened, and before

irreparable mischief ensues, but arrest or abate those in progress, and, by perpetual injunction, protect

the public against them in the future; whereas courts of law can only reach existing nuisances, leaving

future acts to be the subject of new prosecutions or proceedings. This is a salutary jurisdiction,

especially where a nuisance affects the health, morals, or safety of the community.”); United States v.

Price, 688 F.2d 204, 212 (3d Cir.1982) (“Damages are awarded as a form of substitutional redress. They

are intended to compensate a party for an injury suffered or other loss. A request for funds for a

diagnostic study of the public health threat posed by the continuing contamination and its abatement

is not, in any sense, a traditional form of damages. The funding of a diagnostic study in the present

case, though it would require monetary payments, would be preventive rather than compensatory.

The study is intended to be the first step in the remedial process of abating an existing but growing

toxic hazard which, if left unchecked, will result in even graver future injury, i.e., the contamination of

Atlantic City's water supply.”).

                                                    7
     Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 10 of 14. PageID #: 409182



         The equitable remedies of abatement and injunctive relief are commonly available in public

nuisance actions. See Prosser and Keeton, § 90, at 643 (5th ed. 1984) (“The remedies usually available

[for public nuisance actions] are those of criminal prosecution and abatement by way of an injunctive

decree or order. . . . The equitable remedy of injunction to enjoin a public nuisance developed early in

the history of the development of equity jurisprudence[.]”); see also State ex rel. Miller v. Anthony, 647

N.E.2d 1368, 1371 (Ohio 1995) (“Nuisance abatement actions seek injunctive relief and, as such, are

governed by the same equitable principles that apply to injunctive actions generally.”). Plaintiffs here

have expressly limited their public nuisance claim to an equitable cause of action for abatement and

disavowed any claim for compensatory damages.10

         Furthermore, equitable remedies often require a defendant to make a monetary payment. The

mere fact that the remedy is in the form of a monetary payment does not transform the substance of the

remedy into one for compensatory damages. See e.g., State ex rel. Montgomery v. Portage Landfill & Dev.

Co., 1999 WL 454623, *5 (Ohio Ct. App. 1999) (“Actions for injunctive relief and for the abatement

of a nuisance are suits in equity[,]” and a “jury trial is not automatically required even though a given

defendant may incur some monetary expense as a result of the equitable relief granted by the trial

court.”);11 ConAgra, 17 Cal. App. 5th at 132 (“[T]he court’s abatement order directed defendants to

deposit funds in an abatement fund, which would be utilized to prospectively fund remediation of the

public nuisance.”); Price, 688 F.2d at 213 (“It is not unusual for a defendant in equity to expend money

in order to obey or perform the act mandated by an injunction. Injunctions, which by their terms

compel expenditures of money, may similarly be permissible forms of equitable relief.”); Penn Terra




10 See Plaintiffs’ Omnibus Memorandum in Opposition to Defendants’ Motions to Dismiss, Dkt. # 654, at 8, fn. 6
(Plaintiffs “herein assert only an equitable public nuisance claim brought in their representative capacity to abate a public
health crisis.”). Furthermore, Plaintiffs seek only to abate the nuisance as it exists in their jurisdictions. As this Court has
already found, Cuyahoga and Summit Counties clearly have standing to bring this claim. See Opinion and Order, Dkt. #
1203; see also R.C. §§ 3767.03 (providing standing for Ohio counties to bring actions to abate a public nuisance).
11 The court affirmed a joint and several judgment for a “multi-million dollar financial obligation.” Id. at *3.


                                                               8
     Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 11 of 14. PageID #: 409183



Ltd. v. Dept. of Environmental Resources, Com. of Pa., 733 F.2d 267, 278 (3d Cir.1984) (“An injunction

which does not compel some expenditure or loss of monies may often be an effective nullity.”).

         Here, Plaintiffs seek equitable remedies to abate the public nuisance and to prevent future

harms (e.g., deaths, overdoses, etc.) from occurring.12 Thus, Plaintiffs do not seek compensatory

damages and Ohio’s Apportionment Statute has no bearing on Defendants’ joint and several liability

for abatement of a public nuisance.

         B. Under Long-Standing Ohio Law, Defendants are Jointly and Severally Liable for
            Abatement of a Public Nuisance.

         For over 100 years, Ohio courts have held defendants jointly and severally liable for abating a

public nuisance. City of Columbus v. Rohr, 1907 WL 572, *2 (Ohio Ct. App. 1907); State ex rel. Montgomery

v. Portage Landfill & Dev. Co., 1999 WL 454623 (Ohio Ct. App. 1999) (affirming joint and several

liability for abatement of a public nuisance, including the attendant multi-million dollar financial

obligation); cf. Boston, Apportionment of Harm in Tort Law: A Proposed Restatement, 21 U. Dayton L. Rev.

267, 378 (1996) (noting that for private nuisances, historically, defendants were only severally liable,

but that “a different rule governed in cases of public nuisances where joint liability was applied against

each tortfeasor because of the public nature of the wrong”) (citing J.G. Sutherland, Law of Damages §

1059, at 3939 (4th ed. 1916)).

         Defendants argue that if the Ohio Apportionment Statute does not apply, they are

nevertheless entitled to apportionment of the abatement costs under the Restatement (Second) of

Torts and Pang v. Minch, 559 N.E.2d 1313 (Ohio 1990). However, this argument fails for the same

reason the Ohio Apportionment Statute does not apply: The rules regarding apportionment set forth

in the Restatement and adopted in Pang only apply to legal claims for compensatory damages, not to

equitable claims for abatement. See Restatement (Second) of Torts § 821B, comment i (1979) (“There


12 Plaintiffs’ other claims (negligence, RICO, etc.) do seek recovery of compensatory damages, but the public nuisance
claims seek only equitable relief to prevent future harm. See fn. 10, supra.

                                                          9
     Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 12 of 14. PageID #: 409184



are numerous differences between an action for tort damages and an action for an injunction

or abatement, and precedents for the two are by no means interchangeable. . . . This Chapter is concerned

primarily with rules governing actions for damages.”) (emphasis added). Defendants cite no authority for the

proposition that their equitable liability for the costs of abatement should be several, not joint.13

         Nothing in Ohio law or the Restatement would provide the Defendants with a basis on which

to apportion abatement costs among themselves (though, of course, Defendants are free to seek

contribution from each other). Thus, the Court should rule, as a matter of law, that any Defendant

found liable for creating the public nuisance shall be jointly and severally liable for the costs of abating

the nuisance.

                                                     CONCLUSION

         The Court should grant Motion of Plaintiffs Cuyahoga and Summit Counties for Partial

Summary Adjudication of Their Equitable Claims for Abatement of an Absolute Public Nuisance.

Dated: August 16, 2019                                     Respectfully submitted,
                                                           /s/Paul J. Hanly, Jr.                   ___
                                                           Paul J. Hanly, Jr.

13 Furthermore, Defendants have not produced any evidence to prove the abatement remedy is divisible under the
Restatement. See Pang, 559 N.E.2d at 1324 (citations omitted) (“Thus, where a plaintiff suffers a single injury as a result of
the tortious acts of multiple defendants, the burden of proof is upon the plaintiff to demonstrate that the conduct of each
defendant was a substantial factor in producing the harm. Once this burden has been met, a prima facie evidentiary
foundation has been established supporting joint and several judgments against the defendants. Thereafter, the burden of
persuasion shifts to the defendants to demonstrate that the harm produced by their separate tortious acts is capable of
apportionment.”). Abatement costs by their nature are aggregate and forward-looking costs. “Unless sufficient evidence
permits the factfinder to determine that damages are divisible, they are indivisible.” Restatement (Third) of Torts:
Apportionment Liab. § 26, comment g (2000). “The ultimate burden of proving divisibility is on the party invoking the
doctrine.” U.S. Bank Nat. Ass’n v. U.S. E.P.A., 563 F.3d 199, 207 (6th Cir.2009) (citing United States v. R.W. Meyer, Inc., 889
F.2d 1497, 1507 (6th Cir.1989)); see also Pakootas v. Teck Cominco Metals, Ltd., 905 F.3d 565, 589 (9th Cir. 2018) (“[T]he
defendant asserting the divisibility defense bears the burden of proof.”) (citing Restatement (Second) of Torts §433B). In
practice, this burden has been very difficult for defendants to meet, and there is precedent in the Sixth Circuit for summary
judgment being granted on the issue of joint and several liability (i.e., that the defendant failed to meet its burden to present
evidence that the damages were divisible). See e.g., U.S. Bank Nat. Ass'n v. U.S. E.P.A., 563 F.3d 199, 210 (6th Cir.2009)
(affirming summary judgment because “U.S. Bank failed to introduce evidence sufficient to create a genuine issue of
material fact as to whether the harm at the Olson Well is ‘distinct’ from that at the manufacturing facility or whether there
is a ‘reasonable basis’ for apportioning liability between it and another party”); United States v. Cantrell, 92 F.Supp.2d 704,
718 (S.D. Ohio 2000) (granting partial summary judgment “because [defendant] has not put forward any affirmative
evidence that the harm at the Site was divisible” and holding that defendant was “jointly and severally liable for the
response costs incurred by the United States at the Site”).


                                                              10
Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 13 of 14. PageID #: 409185




                                 SIMMONS HANLY CONROY
                                 112 Madison Avenue, 7th Floor
                                 New York, NY 10016
                                 (212) 784-6400
                                 (212) 213-5949 (fax)
                                 phanly@simmonsfirm.com

                                 /s/ Joseph F. Rice______________
                                 Joseph F. Rice
                                 MOTLEY RICE
                                 28 Bridgeside Blvd.
                                 Mt. Pleasant, SC 29464
                                 (843) 216-9000
                                 (843) 216-9290 (Fax)
                                 jrice@motleyrice.com

                                 /s/ Paul T. Farrell_____________
                                 Paul T. Farrell, Jr., Esq.
                                 GREENE KETCHUM, LLP
                                 419 Eleventh Street
                                 Huntington, WV 25701
                                 (304) 525-9115
                                 (800) 479-0053
                                 (304) 529-3284 (Fax)
                                 paul@greeneketchum.com

                                 Plaintiffs’ Co-Lead Counsel

                                 s/Peter H. Weinberger___________
                                 Peter H. Weinberger (0022076)
                                 SPANGENBERG SHIBLEY & LIBER
                                 1001 Lakeside Avenue East, Suite 1700
                                 Cleveland, OH 44114
                                 (216) 696-3232
                                 (216) 696-3924 (Fax)
                                 pweinberger@spanglaw.com

                                 Plaintiffs’ Liaison Counsel

                                 /s/ Hunter J. Shkolnik_________
                                 Hunter J. Shkolnik
                                 NAPOLI SHKOLNIK
                                 360 Lexington Ave., 11th Floor
                                 New York, NY 10017
                                    11
    Case: 1:17-md-02804 Doc #: 2540 Filed: 08/26/19 14 of 14. PageID #: 409186




                                     (212) 397-1000
                                     (646) 843-7603 (Fax)
                                     hunter@napolilaw.com

                                     Counsel for Plaintiff Cuyahoga County, Ohio

                                     /s/ Linda Singer______________
                                     Linda Singer
                                     MOTLEY RICE LLC
                                     401 9th St. NW, Suite 1001
                                     Washington, DC 20004
                                     (202) 386-9626 x5626
                                     (202) 386-9622 (Fax)
                                     lsinger@motleyrice.com
                                     Counsel for Plaintiff Summit County, Ohi

On the Brief:

Louis Bograd
MOTLEY RICE LLC

Dustin Herman
SPANGENBERG SHIBLEY & LIBER LLP

Jeremy Tor
SPANGENBERG SHIBLEY & LIBER LLP




                                        12
